   Case: 1:21-cv-00051 Document #: 40 Filed: 04/30/21 Page 1 of 4 PageID #:274




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


SERGIO BONILLA, on behalf of himself         )
and all others similarly situated,           )
                                             )   Case No. 1:21-cv-00051
                               Plaintiff,    )
                                             )   Hon. Judge Virginia M. Kendall
       v.                                    )
                                             )   Magistrate Judge Gabriel A. Fuentes
PEOPLECONNECT, INC., a Delaware              )
Corporation; PEOPLECONNECT INC., a           )
California Corporation; CLASSMATES           )
MEDIA CORPORATION, a Delaware                )
Corporation,                                 )
                                             )
                               Defendants.   )


THERESA LOENDORF, on behalf of               )
herself and all others similarly situated,   )
                                             )   Case No. 1:21-cv-00610
                               Plaintiff,    )
                                             )   Hon. Judge Virginia M. Kendall
       v.                                    )
                                             )   Magistrate Judge Gabriel A. Fuentes
PEOPLECONNECT, INC., a Delaware              )
Corporation; CLASSMATES MEDIA                )
CORPORATION, a Delaware Corporation,         )
                                             )
                               Defendants.   )
     Case: 1:21-cv-00051 Document #: 40 Filed: 04/30/21 Page 2 of 4 PageID #:275



  PLAINTIFFS’ STATEMENT OF RECENT DECISION IN OPPOSITION TO DEFENDANT’S
                     MOTION TO COMPEL ARBITRATION

        Plaintiffs file this Statement of Recent Decision to bring to the Court’s attention to Judge

Gary Feinerman’s recent opinion in Lukis v. Whitepages Inc, Case No. 1:19-cv-04871, N.D. Ill.

A copy of the April 23, 2021, Memorandum Opinion and Order Denying Motion to Compel

Arbitration and Allowing Leave to Amend, Doc. No. 175, is attached as Exhibit 1.

Dated: April 30, 2021                        Respectfully Submitted,

                                             By: /s/ Michael F. Ram

                                             Michael F. Ram
                                             (Admitted pro hac vice)
                                             Marie N. Appel
                                             (Admitted pro hac vice)
                                             MORGAN & MORGAN
                                             COMPLEX LITIGATION GROUP
                                             711 Van Ness Avenue,
                                             Suite 500
                                             San Francisco, CA 94102
                                             Telephone: (415) 358-6913
                                             Facsimile: (415) 358-6923
                                             Email:mram@forthepeople.com
                                             Email: mappel@forthepeople.com

                                             Shannon Marie McNulty
                                             Clifford Law Offices
                                             120 North LaSalle Street
                                             Suite 3100
                                             Chicago, IL 60602
                                             (312)899−9090
                                             Email: smm@cliffordlaw.com

                                             Benjamin R. Osborn
                                             (Admitted pro hac vice)
                                             102 Bergen St.
                                             Brooklyn, NY 11201
                                             Telephone: (347) 645-0464
                                             Email: ben@benosbornlaw.com



                                             Attorneys for Plaintiffs
                                             and the Proposed Class

                                                 2
    Case: 1:21-cv-00051 Document #: 40 Filed: 04/30/21 Page 3 of 4 PageID #:276




                                   CERTIFICATE OF SERVICE

    I, Michael F. Ram, certify that on April 30, 2021, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will then send a

Notice of Electronic Filing to all counsel of record.

                                                        /s/ Michael F. Ram
                                                           Michael F. Ram




                                                 3
Case: 1:21-cv-00051 Document #: 40 Filed: 04/30/21 Page 4 of 4 PageID #:277
